Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 1 of 13 PageID #: 4603




  UNITED STATES OF AMERICA                                             98-CR-1101 (Glasser, J.)
                  V.

  FELIX H. SATER A/K/A SATTER




   STATEMENT OF NATURAL PERSONS OR POST-MORTEM ESTATES
   ERVIN TAUSKY, ERNEST GOTTDIENER, AND JUDIT GOTTDIENER
         IN SUPPORT OF PENDING MOTION(S) TO UNSEAL
                                                AND

                                 NOTICE OF APEARANCE

  If it please the court, undersigned counsel hereby appears for the above persons for the

  limited purpose of filing this document in their behalf



  INTRODUCTION

  Before this court, however informal some may be, are motions to unseal, in the most ex-

  pansive case, the entirety of the record in this case to the extent it remains sealed. Because
  of recent events post-dating most of those submissions and because of what the under-

  signed persons (the Gottdieners) believe and wish to be heard about on the record in sup-

  port of maximum possible unsealing, in some cases contradicting and in others perhaps

  making more clear and definite at least parts of those other submissions, the above-named

  persons submit this document through undersigned counsel, who appears in their behalf.

  Counsel believes that, no Article III relief, direct or collateral, being sought by this filing, it

  solely a statement in support of the Article III requests of others, leave to intervene is not

  required; if the court disagrees, counsel asks it be deemed to incorporate such a motion.
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 2 of 13 PageID #: 4604




  APPLICABLE LAW

  The Gottdieners accept that the existing movants have adequately and correctly stated the

  law of public access, both the presumptive First Amendment right and the presumptive

  common law right, which is briefly that the rights are presumptive but qualified and the

  burden on the opponents to prove that by whichever test applies, there are, as established

  by clear and convincing evidentiary record, higher interests than that of access. Therefore,

  they will make no generic argument about such law(s), but confine themselves to arguing

  the application of that law to facts already in the record or which may be properly noticed.

  AS TO THE DWYER SUBMISSION

  Turning to Mr. Dwyer, the Gottdieners believe one of his main arguments to unseal may

  be summarized as the presence of a especial need to investigate the implication of Donald
  Trump in the Sater case, which existed as an open criminal matter for eleven years, from

  its inception in 1998 through his conviction and the expiration of any right of appeal thereof

  which he had not already waived away. We address that shortly.



  AS TO THE VODICKA SUBMISSION

  For the record, the Gottdieners (and counsel) do not either defend or condemn the tone
  and vehemence of Mr. Vodicka’s submission. Neither they nor counsel were involved in it

  but, more important, rather than dissect its language they ask as the court as a courtesy to

  Mr. Vodicka, whose points should be taken with great care on their merits, that the court

  recognize that his vehemence may be explained by the years through which he has suffered

  personally by actions some of which may readily be related to and explained by actions of




                                                2
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 3 of 13 PageID #: 4605




  Bayrock Group and relaed others. To be clear, we respectfully decline to come to the

  court’s defense, having no duty to do so, while at the same time as we respectfully decline

  to adopt what he said in its entirety, its merits or its expression, but ask that, again, his anger

  be understood as overwhelming, as it was, and, to the extent we shall show, much of what

  he said, stripped of all invective, seems at least substantially correct factually and legally.

  That said, a major thrust of Mr. Vodicka’s argument is predicated on his insistence, in

  calmer language but nonetheless apparently true, that there were major violations of the

  Crime Victims Rights Act in the handling of the Sater matter underlying this docket. More

  simply, the Gottdieners believe that one major thrust of his arguments is, syllogistically, (1)

  “once an item is deemed relevant to the exercise of judicial power, “the weight to be given

  the presumption of access must be governed by the role of the material at issue in exercise

  of Article III judicial power and the resultant value of such information to those monitoring

  the federal courts”1; (2) there can be little doubt there was a clear violation of the CVRA
  in the Sater case; and (3) this makes the role, duty, obligation of citizens of a republic,

  choose your phrasing, to monitor its courts of absolutely overwhelming concern here and

  so to right to access all that went on in connection with it of absolutely overwhelming force.

  The Gottdieners imagine the court won’t disagree, at least with (1), as it is quoted directly

  from the most recent precedential ruling of the Second Circuit on the matter. See n. 1.

  The Gottdieners respectfully assert that if put that way, Mr. Vodicka’s argument is correct,

  and so in further support of the merits of that argument, they supply the following.



  1
   Brown v. Maxwell v. Giuffre (CA2 18-2868-cv at 15-16 and n. 29, July 3, 2019), citing United
  States v. Amodeo, 71 F.3d 1044, 1049 (CA2 1995) (“Amodeo II”)



                                                  3
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 4 of 13 PageID #: 4606




  ARGUMENT IN SUPPORT I:
  APPARENT CVRA VIOLATIONS

  We assume the court’s, parties’, and other movants’ or intervenors’ familiarity with the

  recent events of the Jeffrey Epstein case. To the extent that we rely on matters of public

  record, no evidentiary hearing should be necessary to accept them as properly supported.

  On or about February 21, 2019, Judge Kenneth Marra (SDFL) issued an opinion about the

  handling of the Epstein case, for this purpose the seminal passage of which explains his

  ruling that the government violated the CVRA in its concealment[s] from the victims:

  “Particularly problematic was the government’s decision to conceal the existence of the

  [non-prosecution agreement] and mislead the victims to believe that federal prosecution

  was still a possibility …

  “When the government gives information to victims, it cannot be misleading … While the

  government spent untold hours negotiating the terms and implications of the NPA with

  Epstein’s attorneys, scant information was shared with victims.”

  The Gottdieners agree. The government violates the CVRA when it acts to hide material

  information from victims. So it’s important to examine what we know happened with Sater.

  Sater was sentenced in the EDNY on October 23, 2009. According to an order of this court

  which then-Solicitor General Verrilli, with a concurrence by then-U.S. Attorney Lynch,

  sent the United States Supreme Court to dissuade it from granting a cert petition about the

  Sater case perpetual concealment, he was sentenced in open court. ECF According to a




                                              4
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 5 of 13 PageID #: 4607




  recently revealed transcripts of ex parte conferences between your honor, Sater, his coun-

  sels, and the government, no one ever moved to seal the sentencing when it was over (not

  that it could have been granted if it had been made). See transcripts of conferences held on

  April 27, 2011, ECF 225, and January 10, 2012, ECF 230.

  Thus, if all these representations, including those intended for and made too the Supreme

  Court, are accepted as true (which makes them judicial admissions, insofar as that court

  did then deny cert, which then estops their denial), Sater was sentenced in open court,

  period.

  Of course, once he was sentenced in open court (as the law requires in any event, with a

  partial exception for 5K1 discussion in camera), there became perfected and vested a right,

  frankly the Gottdieners believe an indefeasible property right, for them to be told of the

  sentencing, invited to be heard there, and, if restitution not be ordered in full, for them to

  first petition this court for same, then if unsuccessful to sue for same in the Second Circuit

  by mandamus.

  So, respectfully, unless this court holds that somehow Sater ran a racketeering operation

  that had no victims but managed to bilk them of $40M to $6t0M anyway, it is inexplicable

  that, as the transcript confirms, no victims were heard.

  Interestingly, this court has now said no restitution was awarded because the government

  wrote a letter (or otherwise asked, but apparently not by public motion) asking the court to

  rule that numerosity presented a problem for the court of such dimension that its cost to

  the sentencing process overwhelmed the right of victims to restitution.




                                                5
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 6 of 13 PageID #: 4608




  There are some problems with that. The first is that there is no record of such a finding

  ever having been made in this case, nothing on the docket, and no record of any facts that

  would support it, and § 3663A provides that it can only be ordered upon record findings.

  The second is that while there was such a ruling in the related case of Coppa defendant

  Salaman, it was anything but consistent with that law, for the documents we have obtained,

  which were filed in United States v. Coppa , 00-196, show that the government was confi-

  dent it could compute the losses in timely matter because as it said there were only 101

  victims and it had the necessary trading records. It was only a week later that without ex-

  planation they said nevermind, they would join with the defendant Salaman in asking the

  court to find numerosity, not explaining how 101 victims became so intractable mere days

  later.

  That is why, whether or not this procedure satisfied the law as it existed when Salaman was

  sentenced, pre-CVRA, it could not possibly satisfy it when Sater was sentenced in 2009, as

  the CVRA had already taken effect, the Second Circuit had held by 2008 that it did, and

  did properly, apply to pending sentencings and open cases, and the whole point of the

  CVRA was that the victims be able to know exactly what was going on, what the court held,

  why it held it, and then again to sue the court to overturn that holding. Those are, together,

  property rights which cannot be taken without due process, and even then, compensation.

  Finally, the Gottdieners note that then-U.S. Attorney Lynch testified under oath to the

  Senate during her nomination process that she wished she could explain why there had

  been no restitution in Sater’s case but she could not because your honor had placed under

  seal all the documents in the case pertaining to restitution. We don’t see how that could

  ever possibly be permissible under the statutes, but would your honor please help the public




                                                6
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 7 of 13 PageID #: 4609




  dissuade itself that Ms. Lynch defrauded her way into office by unsealing whatever it was

  that she was talking about when she stated to Senator Hatch and his committee, because to

  keep material relevant if not dispositive as to restitution from the victims would seem to fly

  in the face of the clear intention of the CVRA to treat them fairly:

      In terms of restitution, there has been speculation that my Office pursues restitu-
      tion from cooperating defendants differently than it does from other defendants.
      It does not. With respect to Sater’s case, the information in the record that con-
      cerns the issue of restitution remains under seal. As a matter of practice, however,
      the prosecutors in my Office work diligently to secure all available restitution for
      victims, whether the defendants convicted in their cases cooperate with the gov-
      ernment or not.

  In closing, the Gottdieners respectfully point out that about a year or so ago, the Second

  Circuit in Federal Insurance Co. v. United States, No. 16-2967 (CA2 2018) held:

      Where the [CVRA] provides a crime victim the right to be heard at a sentencing,
      for instance, the district court has no discretion to deny that right. If the right is arbi-
      trarily denied, immediate resort to the court of appeals for prompt resolution is appropri-
      ate to ensure that the victim who has the right to be heard can be heard before the defend-
      ant has been sentenced; at the same time, that petition would not seem to transfer
      jurisdiction to the court of appeals, or deprive the district court of jurisdiction, to
      make any substantive decisions about the disposition of the criminal case or any
      particular aspect thereof. [Emph. Add.]

  Surely the court can see that this holding, in the context of why Congress provided for relief

  by writ of mandate to this or other recalcitrant court, that the court has no discretion to

  deny the victims the right to be heard, coupled with this court’s (and others’) representa-

  tions to the Senate, directly enough, and to the Supreme Court, that all was proper even

  including that Sater was sentenced in open court, yet no victims were told even though




                                                   7
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 8 of 13 PageID #: 4610




  numerosity runs only to restitution and absolutely not to notification of victims, is prob-

  lematic. We ask that so much be unsealed as can possibly reconcile all this.




                                               8
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 9 of 13 PageID #: 4611




  ARGUMENT IN SUPPORT II:
  IMPLICATIONS IN RE TRUMP

  This court has responded, apparently in pure dictum as it wasn’t attached to any order,

  that can be dismissed out of hand because none of the documents remaining under seal

  contain Trump’s name.

  With respect, that is constitutional error. If and to the extent Mr. Dwyer is a professional

  journalist (and putting aside the fact that it shouldn’t matter any way, that the rights of

  access and speech are the public’s, not that of the organized media [no Supreme Court

  decision ever held that media have the slightest priority claim to freedom of expression]),

  because it would place this court in the position of a newspaper editor deciding what might

  or might not implicate the President; it has to be the sole discretion of Mr. Dwyer, so long

  as his petition in that respect is not frivolous.

  And it isn’t, as we easily show, without use of sealed material and without the presence of

  Trump’s name anywhere.

  The Gottdieners respectfully direct the court’s attention to Oster v. Kirschner, 77 A.D.3d

  51 (AD1 2010). The question there was whether plaintiffs had sufficiently pled a cause of

  action for aiding and abetting fraud against defendant law firms. The gravamen of plaintiffs’

  complaint against the firms was that (1) a certain firm, Cobalt, was a criminal enterprise

  defrauding its investors; (2) plaintiffs were some of those defrauded investors; (3) one of

  the frauds perpetrated against them was the concealment of the fact that two persons at

  Cobalt, who they had been told were mere “worker bees,” were really key control persons,

  but had their governance roles concealed because they were also convicted felons who had

  been hiding their prior convictions as part of an overarching scheme of fraud.




                                                  9
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 10 of 13 PageID #: 4612




   The Appellate Division held that they had indeed well-pled such a claim, not only because

   the attorney-defendants had sufficiently helped draft private placement memoranda which

   had induced the investments, omitting from them mention of the men’s roles or criminal

   pasts, as well as done other legal support tasks which afforded a well-enough pleading by

   which the plaintiffs could establish colorable actual knowledge or “blind eye” avoidance.

   Of course, nothing in its holding is limited to attorney-defendants, and nothing in the law

   makes a special exception for cooperators.

   For the former proposition, the Gottdieners note that it is well-settled law in this circuit

   that a case concealed for a cooperator, even one concealed for a decade, is not a license to

   lie, rob, steal, or defraud. Indeed, in a case from the EDNY which cuts very close to home

   because its “heroes” were involved at much the same time in much the same frauds as was

   Sater and were prosecuted much the same way, the trial court, at the request of the very

   same EDNY U.S. Attorney Loretta Lynch, declined to give cooperator Myron Gushlak

   acceptance credit because, they argued and the court agreed, he used the secrecy of his

   conviction while cooperating to defraud his investors and others by hiding his conviction.

   See United States v. Gushlak, 03-CV-833 (NGG) (EDNY), aff’d No. 12–1919 (CA2 2013).

   For the latter proposition, see Smith v. Berg, 247 F. 3d 532 (CA3 2)001 a seminal case in

   RICO, since followed by many courts in this circuit, holding that where a plaintiff claimed

   that a title company, with culpable knowledge that another defendant was running a title

   and mortgage fraud, kept on supplying title services, it became liable in RICO conspiracy.

   And if we step out of the concept of private civil damages, United States v. Marino, 654 F.3d

   310 (CA2 2011), tells us that where someone on the inside of a massive fraud like Bayrock




                                                10
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 11 of 13 PageID #: 4613




   learns of the fraud and neither walks away entirely, clean break, is not heard from again, or

   reports the fraud to the authorities (which would include a federal judge), but stays in his

   association with the firm, even if not criminally charged with the substantive offenses, if

   charged with misprision, the fact that he kept quiet and continued working on firm matters

   while taking firm money as payment is enough to assess restitution against him for the en-

   tire time that he could have blown the whistle and thus stopped further victim losses.

   Therefore, respectfully, the presence or absence of Trump’s name on anything dating to

   the Bayrock period, beginning no later than 2001 and going on throughout and thereafter,

   is a matter of disinterest and irrelevance to the presence or absence of a Trump involvement

   of potentially epochal severity, especially since for the later years of the ongoing bank and

   mortgage frauds perpetrated by the concealment of Sater’s conviction from banks and

   other investors and lenders while Trump was being paid in cash and on papers tens of mil-

   lions of dollars for his services to and with the firm too place when the statute of limitations

   on such frauds – RICO predicates – for both stand-alone and predicate acts was ten years,

   thus remains open.

   Because this is not a motion, counsel believes it would be improper to proffer evidence, but

   the court should know that should the court maintain that there ,ist be a factual showing of

   colorable (that is, non-frivolous) reason to examine everything for a possible Trump con-

   nection, counsel asks the court, in scheduling the hearing that would be necessary, con-

   sider:

   First, counsel can and will introduce the equivalent of private placement memorandum that

   written and authored with, in behalf of, Donald Trump in which he personally describes to

   potential lenders or investors that Trump SoHo is his project in partnership with Bayrock.




                                                 11
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 12 of 13 PageID #: 4614




   Second, Donald Trump’s own lawyers and others have confirmed that he knew the truth

   about Sater by 2010, yet he did not walk away or report the obvious extant frauds on at least

   the banks, if not the investors (and bank fraud occurs not on the application, but on the

   withdrawal of each tranche from the bank during construction).

   And third, any threshold showing of “colorability” to justify such a hearing is already baked

   in the cake, if the court would consult the transcript of Sater’s sentencing where he admits

   starting and building Bayrock with his own two hands, then complains that while he was

   able to use the secrecy of his conviction to borrow from banks (what had to be hundreds of

   millions of dollars) because they didn’t know “there was a criminal involved,” now that

   the truth was coming out, he was being forced out of his own company. In other words, a

   confession that, supra, was made in open court and never asked to be sealed thereafter.

   The court’s attention to this filing is greatly appreciated. We ask, therefore, that as the

   court has itself stated that the entirety of that sentencing took place in open court and was

   never sealed thereafter (nor, again, could it legally be sealed thereafter, once released into

   the public domain), the first item unsealed is the entirety of the transcript. The Gottdieners

   note that statute requires the reporter to have kept and made available for public inspection

   the entirety of that transcript anyway.

                                                *****

   For the record, the Gottdieners express no opinion on existing sealing or absence thereof;

   they were not parties or in any way involved with prior litigation in this court on that matter,

   and while affidavits and statements of third parties like Captain Giannini and the National

   Archivist seem dispositive that nothing was ever sealed, they take no position but do insist

   they are not bound by any purported finding that anything ever was ever sealed.




                                                  12
Case 1:98-cr-01101-ILG Document 284 Filed 07/15/19 Page 13 of 13 PageID #: 4615




   Montauk, New York
   July 15, 2019
   Counsel for the Gottdieners
   /s/ Frederick M. Oberlander




                                      13
